Citation Nr: 0728338	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  02-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board decided two issues in this case in February 2006.  
The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a January 2007 
order, the Court granted a Joint Motion for Remand (Motion) 
and incorporated its instructions into the order.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for chronic bronchitis was remanded 
by the Board in February 2006.  That part of the February 
2006 decision of the Board is still in effect.  The RO should 
take appropriate action.    

A recent statement from the veteran indicates that he is 
raising the claim of service connection for peptic ulcer 
disease.  In February 2007, the veteran submitted medical 
evidence regarding his peptic ulcer disease.  This issue has 
not been addressed by the RO and is not before the Board at 
this time.  It is referred to the RO for adjudication. 


FINDINGS OF FACT

1.  A respiratory disorder, diagnosed as allergic asthma, is 
noted upon preinduction examination in December 1965.

2.  There is no competent medical evidence of an etiological 
relationship between the current asthma and allergic 
rhinitis.

3.  Clear and unmistakable medical evidence supports a 
finding that neither asthma nor allergic rhinitis were 
aggravated by service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by the veteran's 
active duty service from September 1966 to September 1968.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 4.14 (2006).

2.  Allergic rhinitis was not incurred in or aggravated by 
the veteran's active duty military service from September 
1966 to September 1968.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.14 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board decided two issues in this case in February 2006.  
The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a January 2007 
order, the Court granted the parties' Joint Motion for Remand 
(Motion) and incorporated its instructions into the order.  
The Motion appears to require the Board to provide more 
reasons and bases addressing VA's compliance with the 
Veterans Claims Assistance Act (VCAA), which the Board will 
discuss below.  

The veteran's February 2007 letter indicates that he is 
service connected for asthma and is seeking an increased 
evaluation.  This is not correct.  The veteran is not service 
connected for asthma and therefore the issue of an increased 
evaluation for asthma cannot be before the Board.  

The veteran claims that service connection for asthma and 
allergic rhinitis is warranted because these disorders 
preexisted his period of active duty service and were 
aggravated by such service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disability 
shown after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

In July 2003, VA General Counsel issued a precedent opinion 
which held that, to rebut the presumption of sound condition 
under Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
This opinion also held that the provisions of 38 C.F.R. § 
3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  In its decisions, the 
Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

At his December 1965 pre-enlistment examination, a letter 
from a private physician to the Draft Board states that the 
veteran was subject to allergic bronchitis.  The December 
1965 report of preinduction examination reflects a diagnosis 
of allergic asthma.  The veteran's service medical records 
(SMRs) reflect complaints of and treatment for cold symptoms 
and congestion in August 1967 and May 1968.  His July 1968 
service discharge examination reflects findings of inhaling 
and expiratory wheezing.  This examination report notes that 
the veteran had a history of childhood asthma with no recent 
attacks.  The diagnosis at discharge from service was chronic 
bronchitis.

In his written statements and hearing testimony, the veteran 
has maintained that he continued to seek treatment for 
respiratory complaints after discharge from active duty 
service.  Although the veteran's remote treatment records 
immediately following his separation from service are not 
available for review due to the retirement or demise of his 
treating physicians, his contentions of continued complaints 
of and treatment for respiratory impairment is confirmed by 
the post service medical evidence of record.

Post service medical evidence reflects diagnoses of chronic 
bronchitis, asthma, and allergic rhinitis.  This evidence 
includes a July 2001 report of VA respiratory examination 
which states that, based upon examination of the veteran and 
review of his claims file, there is no association between 
the veteran's allergic rhinitis and his military exposure.  
However, he recommended that a pulmonary specialist render an 
opinion as to whether the veteran's pulmonary problems were 
associated with his period of active service.

Accordingly, in June 2003, the Board obtained a medical 
opinion from a pulmonary specialist.  Based on the SMRs, 
post-service medical history, and examination of the veteran, 
the examiner noted that the veteran developed asthma as a 
child and continued to be treated for asthma intermittently 
since his discharge from military service.  Upon review of 
the veteran's medical records, the examiner concluded that 
the veteran's pre- service respiratory condition, identified 
as asthma, worsened during his time in the service.  
Specifically, the examiner concluded that the veteran's 
preinduction asthma developed from one that caused 
intermittent symptoms to a more chronic condition, which was 
diagnosed as chronic bronchitis.

Upon consideration of the foregoing, service connection for 
chronic bronchitis was granted in an October 2003 Board 
decision.  Notwithstanding the receipt of compensation for 
chronic bronchitis, the veteran claims that he should be 
separately compensated for asthma and allergic rhinitis.

However, service connection for asthma and allergic rhinitis 
is not warranted because, inasmuch as the medical evidence 
reflects that the veteran's pre-service respiratory disorder, 
identified as allergic bronchitis and allergic asthma, became 
aggravated as a result of active duty service and these 
increased symptoms were diagnosed as chronic bronchitis, for 
which service connection has previously been established, the 
veteran is already in receipt of compensation for symptoms of 
the aggravation.  The asthma and allergic rhinitis, as noted 
above, began before service.

In any event, it is noted that, under the anti-pyramiding 
provision of 38 C.F.R. 
§ 4.14, the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.

In the present case, the medical evidence indicates that the 
symptoms associated with asthma and allergic rhinitis are 
duplicative of the symptoms associated with chronic 
bronchitis, thus; service connection for asthma and allergic 
rhinitis is prohibited by the veteran's receipt of 
compensation for chronic bronchitis.  In any event, these 
disorders existed prior to service.

It is important for the veteran to understand that he is 
service connected for only that part of the respiratory 
disorder that was aggravated during his active service from 
September 1966 to September 1968, not for his entire 
respiratory disorder, which clearly and unmistakably existed 
prior to service.  For example, the VA will not compensate 
the veteran for the asthma he had as a child.

A July 2001 VA medical opinion, which the Board believes is 
entitled to great probative weight, concludes that there is 
no association between the veteran's allergic rhinitis and 
his military exposure.  Thus, even if there are symptoms of 
allergic rhinitis which may not be duplicative of the 
veteran's service chronic bronchitis, inasmuch as there is a 
medical opinion specifically finding that there is no 
association between the veteran's allergic rhinitis and his 
military exposure, aggravation may not be conceded and 
service connection is not warranted.  See 38 C.F.R. § 
3.306(b) and VAOPGCPREC 3-03 (July 16, 2003).

The Board notes that the veteran has consistently asserted 
that his current respiratory problems are due to pre-service 
disability which was aggravated by service.  However, where 
the question presented is one of medical causation, lay 
statements alone are not sufficient to establish, competent 
(medical) evidence is necessary. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The competent (medical) evidence is 
against the veteran's claims for service connection for 
asthma and allergic rhinitis in addition to his service 
connected chronic bronchitis.  His assertions have been 
considered, but as noted, they are not probative in the 
matter of medical causation.  Based on the record, the Board 
must conclude that the clear preponderance of the evidence is 
against a finding that the veteran's asthma and allergic 
rhinitis were incurred in or aggravated by active duty.  It 
follows that there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in 2001, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, a VCAA letter was sent in March 2001 and a follow-up 
letter was sent in August 2004.  As discussed above, the 
Board finds that the RO has ultimately provided all notice 
required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The March 2001 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
However, the August 2004 VCAA follow-up letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
March 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for asthma is denied.  

Service connection for allergic rhinitis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


